Title: To James Madison from Thomas Jefferson, 26 April 1798
From: Jefferson, Thomas
To: Madison, James


Philadelphia. Apr. 26. 98
I wrote you last on the 19th. since which your’s of the 15th. is recieved. I well remember the recieving that which inclosed a letter to Muhlenburg, but do not exactly recollect how I sent it. Yet I have no doubt I sent it by my servant, that being my constant practice. Your note from Baily I shewed to Genl. Van Cortlandt who was going to N. York. On his return he told me he would pay the note himself before the rising of Congress, since which I have said nothing to him more, as I doubt not he will do it. Not knowing however the precise object of your letter to Bailey, I have sent it to the post office.
The bill for the naval armament (12. vessels) passed by a majority of about 4. to 3. in the H. of R. All restrictions on the objects for which the vessels should be used were struck out. The bill for establishing a department of Secretary of the navy was tried yesterday on it’s passage to the 3d. reading & prevailed by 47. against 41. It will be read the 3d time to day. The Provisional army of 20,000 men will meet some difficulty. It would surely be rejected if our members were all here. Giles, Clopton, Cabell, & Nicholas are gone, & Clay goes tomorrow. He recieved here news of the death of his wife. Parker is completely gone over to the war-party. In this state of things they will carry what they please. One of the war-party, in a fit of unguarded passion declared some time ago they would pass a citizen bill, an alien bill, & a sedition bill. Accordingly some days ago Coit laid a motion on the table of the H. of R. for modifying the citizen law. Their threats point at Gallatin, & it is believed they will endeavor to reach him by this bill. Yesterday mr. Hillhouse laid on the table of the Senate a motion for giving power to send away suspected aliens. This is understood to be meant for Volney & Collot. But it will not stop there when it gets into a course of execution. There is now only wanting, to accomplish the whole declaration beforementioned, a sedition bill which we shall certainly soon see proposed. The object of that is the suppression of the whig presses. Bache’s has been particularly named. That paper & also Cary’s totter for want of subscriptions. We should really exert ourselves to procure them, for if these papers fall, republicanism will be entirely brow-beaten. Cary’s paper comes out 3. times a week @ 5. D. The meeting of the people which was called at New York did nothing. It was found that the majority would be against the Address. They therefore chose to circulate it individually. The committee of ways & means have voted a land tax. An additional tax on salt will certainly be proposed in the House, and probably prevail to some degree. The stoppage of interest on the public debt will also perhaps be proposed, but not with effect. In the mean time that paper cannot be sold. Hamilton is coming on as Senator from N. York. There has been so much contrivance & combination in that as to shew there is some great object in hand. Troup the district judge of N. York, resigns towards the close of the session of their assembly. The appointment of mr. Hobart, then Senator, to succeed Troup, is not made by the President till after the assembly had risen. Otherwise they would have chosen the Senator in place of Hobart. Jay then names Hamilton Senator, but not till a day or two before his own election as Governour was to come on, lest the unpopularity of the nomination should be in time to affect his own election. We shall see in what all this is to end. But surely in something. The popular movement in the eastern states is checked as we expected: and war addresses are showering in from New Jersey & the great trading towns. However we still trust that a nearer view of war & a land tax will oblige the great mass of the people to attend. At present the warhawks talk of Septembrizing, Deportation, and the examples for quelling sedition set by the French Executive. All the firmness of the human mind is now in a state of requisition. Salutations to mrs. Madison & to yourself friendship & Adieu.
P.M. The bill for the naval department is passed.
